DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments (After Final) filed on 11/16/2021 and Terminal Disclaimer filed and approved on 12/13/2021
Application is a CON of 16/056,011, now a PAT 10,602,044 which is a CON of 15/279,416, now a PAT 10,044,920 B2

Response to Arguments
Applicant's arguments and Amendments filed on 11/16/2021 have been fully considered and persuasive.  In view of the Amendments filed on 11/16/2021 and Terminal Disclaimer filed on 12/13/2021, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 4-5 and 7-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 4 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific 
an actuator to cause the camera to move from the extended position to the retracted position; and
a controller to:
determine a difference between an optical parameter and a reference optical parameter, the optical parameter associated with an output of the sensor; and
instruct the actuator to cause the camera to move from the extended position to the retracted position based on the difference between the optical parameter and the reference optical parameter” as combined with other limitations in claim 4. 

Regarding independent claim 7 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an electronic device as recited in “a first camera carried by the housing, the first camera including a sensor and a lens, the first camera to move between an extended position and a retracted position relative to the housing, at least a portion of the first camera external to the housing when the first 
a second camera carried by the housing, the second camera moveable relative to the housing between an extended position and a retracted position, the housing including a first side and a second side opposite to first side, the at least the portion of the first camera to extend past the first side of the housing hen the first camera is in the extended position and at least a portion of the second camera to extend past the second side of the housing when the second camera is in the extended position; 
an actuator to cause the first camera to move from the extended position to the retracted position; and
a controller to instruct the actuator to move the first camera based an optical parameter associated with an output of the sensor” as combined with other limitations in claim 7.

Regarding independent claim 8 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an electronic device as recited in “an actuator to cause the first camera to move from the extended position to the retracted position; and
a controller to instruct the actuator to move the first camera based an optical parameter associated with an output of the sensor;

instruct the actuator to cause the first camera to move based on the difference between the first optical parameter and the second optical parameter” as combined with other limitations in claim 8.

Regarding independent claims 12 and 20 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an electronic device or an apparatus as recited in “a camera including a sensor and a lens, the camera moveably coupled to a housing, the camera to move between a first position and second position, at least a portion of the camera to extend past an exterior surface of the housing in the first position, at least a portion of the camera to retract towards the housing when the camera is moved from the first portion towards the second position;
a comparator to determine a difference between a first optical parameter value associated with an output of the sensor of the camera and a second optical parameter value, the first optical parameter value indicative of light sensed by the camera; and
a controller to cause an actuator to move the camera from the first position to the second position based on the difference” as combined with other limitations in claims 8 and 20.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        December 14, 2021